                       Bellin & Associates LLC
                                    Attorneys--at—Law
                               50 Main Street, Suite 1000
                              White Plains, New York 10606
                                         Tel (914) 358-5345
                                         Fax (212) 571-0284


                                                     April 13, 2020

BY ECF
Hon. Peggy Kuo, U.S.M.J.
United States District Court, E.D.N.Y.
225 Cadman Plaza East
Brooklyn, NY 11201

       Re: Cunningham v. Big Think Capital Inc., 2:19 cv 638 (ILG) (PK)

Your Honor:

        I represent the plaintiff, Craig Cunningham (“Mr. Cunningham”) in the above-described
action against Defendant Big Think Capital Inc. (“Big Think”). I am writing this joint letter with
Big Think’s counsel pursuant ot this Court’s August 4, 2020 order which granted Big Think’s
motion to stay this case pending the decision of the Supreme Court in Facebook v. Duguid. Dkt
No. 29. The Supreme Court rendered its decision in Facebook on April 1, 2021 and held that to
qualify as an automatic telephone dialing system within the meaning of the TCPA, a device must
have the capacity either to store a telephone number using a random or sequential number
generator or produce a telephone number using a random or sequential number generator.
Facebook, Inc. v. Duguid, 141 S. Ct. 1163, 1169-73 (2021). Among other things, Facebook
abrogated that portion of the Second Circuit’s decision in Duran v. La Boom Disco, Inc., 955
F.3d 279, 284-90 (2d Cir. 2020) that had held that a device that merely stores telephone numbers
and has the capacity to dial those stored numbers without human intervention was an ATDS
within the meaning of the TCPA.

        In light of the significant change in Second Circuit law wrought by the Supreme Court’s
decision in Facebook, Mr. Cunningham plans to seek leave to amend the Complaint in this case.
Specifically, Mr. Cunningham intends to seek leave to add new individual and class claims
against Big Think under 47 U.S.C. § 227(c), and the regulations promulgated thereunder, for
violations of the TCPA’s prohibitions against making two or more advertising calls within a
twelve-month period to persons who have registered their telephone numbers on the national do-
not-call list. In an effort to avoid having to burden this Court with a motion to amend, Mr.
Cunningham asked Big Think to consent to the amendment.

        Big Think refused to consent to Mr. Cunningham’s requested amendment claiming that:
(1) the facts giving rise to the alleged claim occurred more than two years ago and are not newly
discovered and, as a result, the requested amendment is untimely; (2) the claims Mr.
Cunningham seeks to assert cannot be proven on a classwide basis; and (3) Mr. Cunningham has
already asserted these claims on an individual basis in both the Southern District of New York
and the Eastern District of Texas, at least for calls occurring in and after March 2020.

        As a bit of background, Mr. Cunningham filed this case on February 1, 2019 and Big
Think was served with the Complaint on February 4, 2019. Dkt. Nos. 1, 5. However, Big Think
did not respond to the Complaint, and on July 15, 2019, the Clerk of the Court issued an entry of
default against Big Think. Dkt. Nos. 7, 10. On August 15, 2020, Big Think filed a motion to set
aside the default, which was granted on September 23, 2019, Big Think filed its answer on
October 7, 2019, and this Court held an initial conference on November 14, 2019. Dkt Nos. 13,
16, September 23, 2019 Order. At that conference, the parties agreed that formal discovery
would not commence until January 24, 2020 so that the parties could discuss settlement and
exchange informal discovery. Dkt. Minute Entry, November 14, 2019.

        On March 2, 2020, Big Think requested an extension of time to complete discovery, to
which Mr. Cunningham consented, and on March 5, 2020 this Court granted Big Think’s motion.
Dkt Nos. 21-23. On May 1, 2020, this Court granted the parties an extension of time for
discovery concerning Mr. Cunningham’s individual claim against Big Think, and for subsequent
class discovery if Mr. Cunningham’s individual claim survived. However, on June 12, 2020, this
Court granted the parties’ request for a stay of discovery pending the decision of the Supreme
Court in Barr v. American Association of Political Consultants, Inc., which was issued on July 6,
2020. 140 S. Ct. 2335 (2020). As a practical matter, no discovery in this case has taken place
since June of 2020.

       Following the Supreme Court’s decision in Barr, on July 20, 2020, Big Think filed a
Motion to Stay pending the Supreme Court’s decision in Duguid. Although Mr. Cunningham
refused to consent to that Motion, he ultimately did not file a formal opposition, and a stay was
granted on August 4, 2020.

        Because Mr. Cunningham intends to seek leave to amend the Complaint soon, the parties
respectfully request that this Court continue to stay discovery until that motion is fully briefed
and resolved.

                                                     Respectfully,


                                                     /s/ Aytan Y. Bellin
                                                     Aytan Y. Bellin, Esq.




                                                 2
